THE HONORABLE C. B. ELWELL, District Judge,
sitting in place of MR. CHIEF JUSTICE HARRISON:
The above-entitled case is a companion case to Cyr v. City of Missoula, Mont., 337 Pac. (2d) 365, decided this day, and it was submitted to the district court and to the supreme court in the same manner as the other ease. The only difference in the two cases is that the plaintiffs and respondents in this case paid the tax under protest and then filed their action for the return of the tax and to have it declared void.
For the same reasons stated in the case of Cyr v. City of Missoula, decided this day, the judgment of the district court is affirmed.
MR. JUSTICES BOTTOMLY, ADAIR, ANGSTMAN and CASTLES, concur.